The Honorable Sandra Prater State Representative 9202 Sayles Road Jacksonville, AR 72076
Dear Representative Prater:
I am writing in response to your request for an opinion on the following matter:
  Does statute 27-37-306 specify a length requirement for the eyebrow tinting on vehicles? More specifically, does the length requirement specify certain lengths on the sides of the front windshield?
RESPONSE
With respect to your first question, it is my opinion A.C.A. §27-37-306(b)(1) (Supp. 2003) specifies that "eyebrow" tinting, which is specified as a strip of tinting across the top of the front windshield, is restricted to extend no more than five inches (5") downward from the top center of the windshield. With respect to your second question, the statute defines an "eyebrow" tinting as being across the top of the windshield. Because after-market tinting may only be applied pursuant to A.C.A. § 27-37-306(b), a vertical strip of tinting running along the sides of the front windshield is not authorized.
Question One: Does statute 27-37-306 specify a length requirement for theeyebrow tinting on vehicles.
Arkansas Code Annotated § 27-37-306 specifies:
  (b) After-market tinting of vehicle windows shall be lawful only as follows:
  (1) The glass immediately in front of the operator may have a strip of tinting material applied to the top edge, known in the industry as an "eyebrow", but it may not extend downward more than five inches (5") from the top center of the windshield;
  (2) On all 1994 model vehicles and later model vehicles, the side windows and side wings located on the immediate right or left of the driver or to the right or left immediately behind the driver may be covered with an after-market tinting material which results in at least twenty-five percent (25%) net light transmission, except that the side windows immediately behind the driver on any truck, bus, trailer, motor home, or multiple purpose passenger vehicle may be covered with an after-market tinting material which results in at least ten percent (10%) net light transmission; and
  (3) On all 1994 model vehicles and later model vehicles, the rearmost window may be covered with an after-market tinting material which results in at least ten percent (10%) net light transmission.
A.C.A. § 27-37-306(b).
In answering your question, I interpret your reference to "length" to mean the size of the strip of after-market tinting relative to the height of the windshield. The plain and ordinary language of A.C.A. §27-37-306(b)(1) specifies the maximum allowable length of an "eyebrow" tinting as extending no more than five inches from the top center of the windshield.
Question Two: More specifically, does the length requirement specifycertain lengths on the sides of the front windshield.
As noted above, the Arkansas Code specifically addresses "eyebrow" tinting, which is defined in the code section as a strip of tinting across the top of the front windshield. A.C.A. § 27-37-306(b)(1). By its terms, A.C.A. § 27-37-306(b)(1) does not authorize a strip of tinting of any width running vertically along the sides of the front windshield. After-market tinting may only be applied pursuant to A.C.A. § 27-30-306(b) and Section 306(b) provides only for "eyebrow" tinting across the top of the front windshield. It is my opinion, therefore, that there is not a width requirement on a strip of tinting running vertically along the side of the front windshield, because such tinting is not allowable under the terms of A.C.A. § 27-37-306.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB: JMD/cyh